Citation Nr: 1509014	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before a member of the Board.  See April 2011 Substantive Appeal.  He was notified that his hearing was scheduled for July 3, 2014.  The Veteran failed to appear for his Board hearing and has not provided good cause for having missed the July 2014 Board hearing; thus, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2014).

This matter was before the Board in August 2014, when it was remanded for further evidentiary development.  As will be discussed in greater detail below, the claims file reveals substantial compliance with the Board's August 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to service.

2.  The Veteran's tinnitus did not have its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through a notice letter dated October 2008 which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for service connection, the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran was scheduled for a VA examination in October 2014.  However, he failed to appear for his scheduled examination.   Although the claims file does not contain copies of the actual notices regarding the scheduling of this examination, the Veteran is presumed to have been provided proper notice of the same.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 311.  Here, the absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged that he did not receive notice of the examination, nor has he provided further notice to the VA of a change of address, which has remained unchanged for the entire appeal period.  Indeed, in December 2014, the Veteran was sent a supplemental statement of the case (SSOC) to his address of record which advised him that he had been scheduled for an examination, had not appeared for an examination, did not provide good cause for why he failed to report for the examination, and that evidence which may have resulted in a favorable decision could not be considered and his claims were accordingly denied.  The Veteran did not respond to this notice or request a new examination after receipt of the SSOC.  Accordingly, a new examination is not warranted, and the provisions of 38 C.F.R. § 3.655(b) are for application.

Regarding the Board's August 2014 remand directives, the RO sought information regarding outstanding treatment records and obtained 2008 audiometric testing results.  Likewise, the Veteran was scheduled for a VA examination in October 2014, as detailed above.  As such, substantial compliance with the Board's August 2014 remand instructions has been achieved.  See Stegall, supra.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The first element of service connection, current disability, is satisfied.  Specifically, the Veteran is competent to provide a lay diagnosis of his tinnitus as it is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Likewise, June 2008 audiometric testing conducted at VA reveals that the Veteran has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

Regarding the second element of service connection, the Veteran has reported in-service noise exposure due to firearms, missile launchers, naval guns and helicopters.  See June 2008 VA Treatment Record.  Upon entrance to service, a whispered voice hearing testing revealed normal (15/15) hearing bilaterally.  See April 1964 Report of Medical Examination.  The Veteran reported no ear problems at entrance.  Likewise, an October 1965 Report of Medical Examination contained a whispered voice hearing test, which revealed normal (15/15) hearing bilaterally.  Upon separation in September 1967, a Report of Medical Examination also contained a whispered voice hearing test, which revealed normal (15/15) hearing bilaterally.  The Veteran's ears were described as clinically normal upon separation.  See September 1967 Report of Medical Examination.  The Veteran also submitted to an annual reserve medical examination in February 1969.  There, a whispered voice test revealed normal (15/15) hearing bilaterally.  Likewise, the Veteran explicitly reported that the never experienced any ear trouble or any hearing loss, despite endorsing other unrelated problems.  See February 1969 Report of Medical History.  During a March 1973 reenlistment examination, clinical evaluation of the Veteran's ears and eardrums was normal.  At that time, the Veteran again denied any ear trouble or hearing loss.  See March 1973 Report of Medical History.  The Veteran's service treatment records do not note any complaints of hearing loss or tinnitus.

The Veteran asserts that he has experienced both tinnitus and hearing loss since 1966, before he separated from service.  See July 2008 Claim.  However, the more probative contemporaneous evidence of record conflicts with his argument made decades later in conjunction with his claim for VA benefits.  Specifically, as noted above, following his separation from active duty, the Veteran twice denied any hearing loss problems or any ear problems.  See March 1973 Report of Medical History; February 1969 Report of Medical History.  Had the Veteran experienced hearing loss and tinnitus since service as he claims, it seems reasonable that he would have reported it when prompted at those times.  To the contrary, the first documentation of any hearing loss or tinnitus is dated in 2008, over 40 years after separation from active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); cf. Kahana v. Shinseki, 24 Vet. App. 428, 438-39 (2011) (noting that the Board may consider the absence of symptom under Maxson so long as it does not improperly infer the absence of symptoms from the absence of treatment or other corroboration).  Accordingly, the Board finds the Veteran's assertions of continuous symptoms of both hearing loss and tinnitus since service to be not credible.  Thus, they are of no probative value and do not provide a basis upon which service connection can be granted. 

As the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655.  There is no other medical evidence of record, VA or private, showing that the Veteran's current hearing loss and/or tinnitus are related to his military service, to include acoustic trauma sustained therein.  Additionally, neither the Veteran nor his representative has alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the claimant and the claim of service connection must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


